Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 08/21/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Claim 1 “the scraper configured to receive fluid at one axil end and expel fluid at a second axial end” in the last paragraph, 
Claim 9 recites “the scraper comprises a plurality slots angled relative to the axis X and configured to lift and guide fluid out of the second helical groove”, and 
Claim 15 “the scraper configured to receive fluid at one axil end and expel fluid at a second axial end” in the last paragraph”,
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the scraper configured to receive fluid at one axil end and expel fluid at a second axial end” in the last paragraph. It is unclear how the scraper expels fluid from one axil end to the second axial end without any special structures, in the assembly, that facilitate the flow of fluid as per invention. The subject matter of the invention is to limit water ingress into ballscrew during operation (¶ 0026). The slots 25 in scraper 22 lift and guide water out of helical groove 12 of the screw 6 and towards the passages 36 of the nut 4 (¶ 0040).  In general, an independent claim refers to a standalone claim that contains all the limitations necessary to define the invention. Appropriate correction is required. 
Claim 9 recites “the slots 25 of the scraper 22 are configured to lift and guide fluid out of the second helical groove.” It is unclear how the slots 25 alone lift and guide the fluid out of the second helical groove without other structures, such as passages 36 of the nut 4. Appropriate correction is required.  
Claim 14 recites “a casing disposed on opposing side of the resilient body” in the last paragraph. The limitation is unclear because the resilient body has opposing sides radially and axially. Does the limitation “opposing side” refers to radially opposing sides, or axially opposing sides? Appropriate correction is required. 
Claims 1, 5, and 14-15 recite the limitation "the seal" in line 8, 1, 3, and 2 respectively. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim(s) that depend(s) from the rejected claim(s), that is, claims 2-8, 10-13 and 15-17, is/are rejected.     



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-6, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 4,905,533; Benton et al.) in view of D2 (DE 41 27 300; Kayser). Claim(s) is/are rejected as shown below. 
As to claim 1, D1 discloses a ballscrew assembly (Figures 1-8) comprising: 
a nut (11) having a first helical groove (14) formed on a radially inner surface and defining an axis (X) (Figures 1-2; the longitudinal axis defines the axis X of the nut 11); 
a screw (10) disposed along the axis (X) and within the nut (11) (Figure 1), the screw (10) comprising a second helical groove (12) formed on a radially outer surface and opposed to the first helical groove so as to form a helical raceway (Figures 1-2); 
a plurality of balls (13) disposed in the helical raceway; 
an annular seal (22) disposed radially between the nut (11) and the screw (10), the seal (22) comprising: 
a resilient body (Col.3, L4-5); and 
a layer (lacks disclosure) formed of PTFE and disposed radially between the resilient body (22) and the screw (10) and configured to contact the radially outer surface of the screw; (10) and 
an annular scraper (includes 23, and thread projection 22j and thread grooves 22l; Col.3, L5-6; Col.4, L12-14) disposed axially adjacent to the seal (22) (Figure 2), the scraper (23) configured to receive fluid at one axial end and expel fluid at a second axial end (the axially inboard end of annular scraper 23 and axially outboard end of the resilient body 23 are engaged with each other via slots and keys [Col.3, L44-49; Figure 2]; the threaded portions of 22j wipe the fluid flowing toward the axially outboard direction [or end], and return toward the axially inboard direction [or end]; thus the scraper is configured to receive fluid at one axial end and expel fluid at a second axial end.)  
D2 teaches a seal system having a seal lip and the seal has wear resistant PTFE coating (second and third paragraphs of description). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a layer of PTFE coating on the inner surface of the resilient body 22 of D1 as taught by D2 since the claimed invention is merely a combination of known elements (such as providing a PTFE coating), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing with wear resistance coating.     
Applicants do not point, with particularity, to claim language the invention.

As to claim 2, D1 discloses the ballscrew assembly of claim 1, wherein the resilient body is formed of an elastomeric and/or compliant material (Col.3, L11-12.)  

As to claim 5, D1 discloses the ballscrew assembly of claim 1, wherein the seal (22) further comprises a lip (22k) which directly contacts the screw at the second helical groove (Figures 1-3.)  

As to claim 6, D1 discloses the ballscrew assembly of claim 5, wherein the lip is contiguous with the resilient body (Figures 2-3.)  

As to claim 12, D1 discloses an actuator for an aircraft engine thrust reverser, the actuator comprising the ballscrew assembly of claim 1 (D1 discloses a ballscrew assembly and it can be used in any intended use environment, including in an actuator for an aircraft engine thrust reverser; MPEP 2114.)  

As to claim 13, D1 discloses an aircraft engine comprising: a thrust reverser, the thrust reverser comprising: an actuator, the actuator comprising the ballscrew assembly of claim 1 (D1 discloses a ballscrew assembly and it can be used in any intended use environment, including in an actuator for an aircraft engine thrust reverser; MPEP 2114.)  

Claim(s) 3-4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 4,905,533; Benton et al.) and D2 (DE 41 27 300; Kayser) in view of D3 (US 2019-0154151; Arikawa). Claim(s) is/are rejected as shown below. 
As to claim 3, D3 teaches a seal system with a casing (71, 81) disposed between the shell 2 and the piston, and holds the piston 3 to the shell 2, and the casing is made of different material to the piston. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in D1 a casing positioned between the resilient body and the nut, and the casing is formed from a different material to the resilient body as taught by D3 since the claimed invention is merely a combination of known elements (such as providing a casing), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing by maintain the resilient body in position.       

As to claim 4, the combination teaches the claimed invention except for the casing is formed of stainless steel. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the casing made of stainless steel, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. One skill in the art would realize that having the stainless steel casing would yield the predicted result of sealing. 

As to claim 14, D1 discloses a seal assembly (Figures 1-8) for a ballscrew assembly, the seal assembly comprising: 
an annular seal (22), the seal comprising: 
a resilient body (Col.3, L4-5);  
a layer (lacks disclosure) formed of PTFE and disposed on one side of the resilient body; and 
a casing (lacks disclosure) disposed on an opposing side of the resilient body (22), wherein the casing is formed from a different material to the resilient body.  
D2 teaches a seal system having a seal lip and the seal has wear resistant PTFE coating (second and third paragraphs of description). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a layer of PTFE coating on the inner surface of the resilient body 22 of D1 as taught by D2 since the claimed invention is merely a combination of known elements (such as providing a PTFE coating), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing with wear resistance coating.     
D3 teaches a seal system with a casing (71, 81) disposed between the shell 2 and the piston, and holds the piston 3 to the shell 2, and the casing is made of different material to the piston. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in D1 a casing positioned between the resilient body and the nut, and the casing is formed from a different material to the resilient body as taught by D3 since the claimed invention is merely a combination of known elements (such as providing a casing), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing by maintain the resilient body in position.       
	D1 modified with D2 and D3 teaches the claimed limitations.
Applicants do not point, with particularity, to claim language the invention.

As to claim 15, D1 discloses the seal assembly of claim 14, further comprising: an annular scraper (includes 23, and thread projection 22j and thread grooves 22l; Col.3, L5-6; Col.4, L12-14) disposed axially adjacent to the seal (22) (Figure 2), the scraper (23) configured to receive fluid at one axial end and expel fluid at a second axial end (the axially inboard end of annular scraper 23 and axially outboard end of the resilient body 23 are engaged with each other via slots and keys [Col.3, L44-49; Figure 2]; the threaded portions of 22j wipe the fluid flowing toward the axially outboard direction [or end], and return toward the axially inboard direction [or end]; thus the scraper is configured to receive fluid at one axial end and expel fluid at a second axial end.)  

As to claim 16, D2 teaches a seal system having a seal lip and the seal has wear resistant PTFE coating (second and third paragraphs of description). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a layer of PTFE coating on the inner surface of the resilient body 22 of D1 as taught by D2 since the claimed invention is merely a combination of known elements (such as providing a PTFE coating), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing with wear resistance coating. When PTFE is coated on the resilient body 22, both the resilient body 22 and the PTFE form an integral part.     
D3 teaches a seal system with a casing (71, 81), disposed between the shell 2 and the piston, and holds the piston 3 to the shell 2, and the casing is fitted on the portion 11 of the piston 3. During operation 81 is pressed on 11. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in D1 a casing press-fitted on to the resilient body 22 as taught by D3 since the claimed invention is merely a combination of known elements (such as providing a casing), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing by maintain the resilient body in position.       
 
As to claim 17, D1 discloses the method of claim 16, further comprising: providing a scraper (23) and positioning the scraper adjacent to the resilient body or the casing (Figure 2.)
 
Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675